Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Notice for all Patent Application as subject to AIA 
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

RESPONSE TO AMENDMENT
Claims 1-15 are pending and remain for further examination.

The old rejection maintained
Newly submitted claims 16-30 directed to an invention that is independent or distinct from the invention originally claimed for the following reasons claims 1-15 related to managing a computer network and claims 16-30 related to determining a handball performed by a player from an image, which are distinct from each other. Since applicant has received an action on the merits for the originally presented invention (claims 1-15), this invention has been constructively elected by original presentation for prosecution on the merits. Accordingly, claims 16-30 withdrawn from consideration as being directed to a new invention. The rejection is respectfully maintained as set forth in the last Office Action mailed on October 01, 2021.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b) CONCLUSION. The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph: The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 1-5 and 9-13 recite a limitation "the network"; claims 1 and 9 recite a limitation “the operation”; claims 5 and 13 recite a limitation “the type of data traffic”; and claims 7 and 15 recite the limitations “the access layer” and “the trunk layer”. There are insufficient antecedent basis for these limitations in the claims.
Other dependent claims, which are not specifically cited above are also rejected because of the deficiencies of their respective parent claims.



Claim Rejections - 35 USC § 102(a)(1)/102(a)(2)
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-5 and 8-13 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by McCabe et al (U.S. Patent No. 9,021,310 B1). McCabe’s patent meets all the limitations for claims 1-5 and 8-13 recited in the claimed invention.

As to claim 1, McCabe et al teach a method of managing a computer network (figure 1, column 2 line 59 to column 3 line 3), comprising: identifying a characteristic of data traffic being sent over the computer network (column 4 lines 52-59, figure 4, column 6 lines 46-54, monitor or test network traffic routed through the various devices on the network); and applying a policy to at least part of the network, the policy defining the operation of at least part of the network in event of a failure within the network and being defined on the basis of the characteristic of the data traffic (figure 3, column 5 line 56 to column 6 line, figure 4, column 6 lines 55-67, using policy defining the operations in the network, when detecting error or failures of the test traffic).

As to claim 2, McCabe et al teach that the policy defines the allocation of redundant capacity within the network (figure 3, column 6 lines 15-21, checking there is sufficient redundancy in the network for auto remediation).

As to claims 3-4, McCabe et al teach that the policy defines the reservation of redundant capacity in the network, the re-allocation of data traffic flow on the network, and the reallocation of the remaining redundant capacity in the event of a failure within the network (figure 3, column 6 lines 1-40, checking there is sufficient redundancy in the network and the network remediation service execute and providing a set of debugging information or perform auto corrective action based on error type of the error that was detected and the preconditions were satisfied).

As to claim 5, McCabe et al teach that the characteristic of the data traffic includes a physical property of the data traffic, a property of the data traffic itself, the type of data traffic, a semantic meaning of the data traffic or the relative importance to the operation of the network of the data traffic (column 4 lines 52-59, figure 4, column 6 lines 46-67, test or monitor traffic using the characteristics such as network condition, processing load, location/health of a network device, traffic paths).

As to claim 8, it is also rejected for the same reasons set forth to rejecting claim 1 above, since claim 8 is merely a program product for the method of operations defined in the claim 1, and claims 15-16 do not teach or define any new limitations than above rejected claim 1.
As to claims 9-13, they are also rejected for the same reasons set forth to rejecting claims 1-5 above, since claims 9-13 are merely an apparatus for the method of operations defined in the claims 1-5, and claims 9-13 do not teach or define any new limitations than above rejected claims 1-5.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.



Claims 6-7 and 14-15 are rejected under AIA  35 U.S.C. 103 as being un-patentable over McCabe et al (U.S. Patent No. 9,021,310 B1) in view of Gibson et al (U.S. Patent Application publication No. 2018/0205611 A1).

As to claims 6-7, McCabe et al do not teach that a computer network is a leaf-spine network, and a policy relates to the access layer and/or the trunk layer within the leaf-spine network.
Gibson et al teach that a computer network is a leaf-spine network (figure 1A, par. 0016, discloses a network including the leaf switches and spine switches), and a policy relates to the access layer and/or the trunk layer within the leaf-spine network (figure 1A, par. 0016, figure 4D, pars. 0061 & 0066, update/set policies and rules for access layer). 
It would have been obvious to one of ordinary skill in the art before the effective filling data of the claimed invention to incorporate the teaching of Gibson et al as stated above with the method of McCabe et al for managing a computer network because it would have provided the improved computer network to increase visibility of the network traffic. 

As to claims 14-15, they are also rejected for the same reasons set forth to rejecting claims 6-7 above, since claims 14-15 are merely an apparatus for the method of operations defined in the claims 6-7, and claims 14-15 do not teach or define any new limitations than above rejected claims 6-7.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claim 8 is rejected under 35 U.S.C. 101 because claims are directed towards a computer program per se. Claim 8 recites “A computer program product comprising computer readable instructions which, when loaded onto a computer, configures the computer to perform a method according to claim 1”. Claim 8 is directed towards a computer program per se that when the program is not stored in a non-transitory computer-readable storage medium and executable by the processor or the computer to perform the method of claim 1. The method of steps are not positively recited in the claim 8, which are intended processes/steps. As such, claim 8 is directed towards a computer program per se. Therefore, at least claim 8 should have been the subject of a 35 U.S.C. 101 rejection as being a computer program per se and, in their present form, are patent ineligible. 

Response to Arguments
Applicant’s response filed on May 25, 2022 have been fully considered but they are not deemed to be persuasive for entering the amendment filed on May 25, 2022. The rejection is respectfully maintained as set forth in the last Office Action mailed on October 01, 2021.

THIS ACTION IS MADE FINAL. Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a). A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action. In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action.



Content Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Bharat Barot whose telephone number is (571)272-3979.  The examiner can normally be reached on 7:00AM-3:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kamal B Divecha can be reached on (571)272-5863.  The fax phone number for the organization where this application or proceeding is assigned is (571)273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/BHARAT BAROT/Primary Examiner, Art Unit 2453  
                                                                                                                                                                                            September 01, 2022